SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1126
CA 13-00233
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF PABLO DEJESUS,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ANDREA W. EVANS, CHAIRWOMAN, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered May 23, 2012 in a CPLR article 78 proceeding.
The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Inasmuch as petitioner has been released to parole
supervision, his appeal from the judgment denying his CPLR article 78
petition seeking release to parole has been rendered moot (see People
ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410,
1410, lv denied 19 NY3d 807; People ex rel. Graham v Fischer, 70 AD3d
1381, 1381-1382; People ex rel. Mitchell v Unger, 63 AD3d 1591, 1591),
and the exception to the mootness doctrine does not apply herein (see
Baron, 94 AD3d at 1410; Graham, 70 AD3d at 1381-1382; see generally
Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:   November 8, 2013                     Frances E. Cafarell
                                                Clerk of the Court